Citation Nr: 0903519	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for a lower back 
disorder, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The veteran had active duty military service from February 
1967 to May 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating 
determinations dated in September 2005 and March 2006 made by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.  

The issue of entitlement to service connection for a lower 
back disorder, to include DJD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent evidence of record demonstrates that the 
veteran's PTSD is related to his active service.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Since the entire benefit sought on appeal with respect to 
this issue has been granted, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).


II. Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.304(d) (2008) (pertaining to 
combat veterans).

In this case, there is conflicting evidence as to whether the 
veteran currently suffers from PTSD.  Most recently, the 
veteran received a VA examination in September 2008 related 
to his claim.  There, the examiner stated that the veteran 
did not currently suffer from PTSD according to the DSM-IV 
criteria required by VA.  38 C.F.R. § 4.125 (2008).  The 
examiner supported his conclusion by noting the veteran did 
not obtain a score of at least 50 on the military version of 
the PTSD checklist (PCL-M).  The examiner determined the 
veteran to have a score of 38.  
However, the examiner also noted the veteran claimed 
significant improvements to his condition over the two year 
period leading up to the exam.  When making his ultimate 
opinion, the examiner stated specifically that the veteran 
"no longer" meets the criteria for PTSD, indicating that 
before showing improvement, the veteran did suffer from PTSD.  

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the 
Court ruled that service connection may be granted if a 
disability existed at the time a claim for VA disability 
compensation was filed or during the pendency of the claim, 
even if the disability resolves prior to the adjudication of 
the claim.  The Board notes that in this case the veteran 
originally filed his claim in December 2003.  Between 
December 2003 and his September 2008 VA examination, the 
veteran was diagnosed with PTSD by several VA medical 
professionals, including VA psychiatrists in November 2005 
and April 2006 and a VA physician in December 2007.  These 
examiners all used the DSM-IV criteria in making their 
diagnoses.  Therefore, the Board finds them to be valid 
medical evidence of a PTSD diagnoses.  Since he has suffered 
from PTSD subsequent to filing his claim, the Board finds 
under McClain that the veteran has suffered from a current 
disability for purposes of this appeal.

In addition to providing a current diagnosis of PTSD, the 
veteran must present evidence of an in-service stressor, with 
credible supporting evidence that the claim stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  When the veteran's 
claimed stressor is combat-related, the Board distinguishes 
between combat and non-combat veterans.  In the case of a 
combat veteran, lay testimony alone may establish the 
occurrence of the claimed stressor when the stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service.  Id.  Therefore, in order to 
determine his claim, the Board must first determine whether 
the veteran is a combat veteran.

The veteran has submitted a number of statements describing 
his alleged combat experience.  Primarily, the veteran 
asserts that in February 1969 in Long Binh, Vietnam, he was 
on guard duty at his unit's base camp.  He states that he saw 
a woman delivering food to a tunnel and suspected enemy 
activity.  He contends that he reported the activity but that 
his report was ignored.  The veteran asserts that shortly 
thereafter, the camp came under attack from mortars and 
small-arms fire.  The veteran states that he fired his weapon 
and that the attack resulted in a number of casualties.  The 
veteran says he often wonders whether the attack could have 
been prevented had his report been thoroughly investigated.

While the veteran's statements suggest combat exposure, the 
veteran's DD 214 states that he was a heavy vehicle driver.  
This military occupational specialty (MOS) is not typically 
associated with combat.  Additionally, although the veteran 
has received a number of decorations and awards for his 
service, none indicate definitive combat exposure.  Finally, 
the veteran's service treatment records do not suggest that 
the veteran was treated for any injuries sustained in combat.  

However, as stated in Dizoglio v. Brown, 9. Vet. App. 163, 
166 (1996), combat exposure is not necessarily determined by 
the existence or nonexistence of certain awards or MOS.  Any 
type of credible supporting evidence may be used to determine 
combat status.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997) (accepting morning reports and radio logs as favorable 
evidence corroborating the veteran's in-service stressor).  

In this case, the veteran's claims file contains other 
supporting evidence verifying his combat exposure.  
Primarily, the Board notes contemporaneous Unit APO records 
and a Summary of Events for February 1969  drafted for the 
U.S. Military Assistance Command, Vietnam.  The unit records 
indicate the veteran's unit was located in Long Binh, Vietnam 
in early 1969, the timeframe the veteran alleges the attacks 
occurred.  The Summary of Events indicates that a series of 
engagements in the Long Binh area in February 1969 resulted 
in 400 enemy deaths.  The military records specialist who 
gathered the records noted that the attacks involved rockets, 
mortars, and a ground assault which penetrated the perimeter 
of the base.  Although the veteran is not specifically 
mentioned in the records, the Board notes that such a level 
of detail is not required to corroborate the veteran's 
statements.  See Pentecost v. Principi, 16 Vet. App. 124, 
128-29 (2002) (finding that a veteran's presence with his 
unit at the time of an attack was sufficient evidence that 
the veteran experienced the attacks personally).  In the 
absence of evidence indicating otherwise, it is sufficient 
that the veteran has placed himself in the area of verified 
combat at the time of such combat.  See Pentecost, 16 Vet. 
App. at 128.  Since the Board deems the veteran to be a 
combat veteran, the Board will accept the veteran's lay 
statements as sufficient evidence that his claimed combat-
related stressor occurred.

Finally, to establish the final element in a claim for PTSD, 
the veteran must demonstrate a link between his PTSD and his 
verified stressor.  In this case, the veteran's treatment 
records indicate that his PTSD is related to his military 
service.  In December 2007, a VA physician wrote that the 
veteran's PTSD was most likely combat related.  Additionally, 
in September 2008, the veteran's VA examiner noted the 
veteran's claimed combat experience as a primary stressor 
related to past history of PTSD.  The Board accepts these 
medical opinions as sufficient evidence that the veteran's 
PTSD is a result of his claimed stressor.

In sum, the Board finds that the veteran has sufficiently 
demonstrated that he has suffered from PTSD during the appeal 
period, and that his PTSD is the result of a verified combat-
related stressor.  As such, service connection for PTSD is 
granted.     


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

As it relates to his claim of service connection for a lower 
back disorder, including DJD, the Board has carefully 
reviewed the evidence of record and has determined that 
further development is necessary for the reason discussed 
below.

In order to fulfill its duty to assist, VA is required in 
certain cases to provide the veteran with a VA examination.  
This occurs when the record lacks sufficient evidence to 
decide the veteran's claim, but there is nonetheless evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event.   
See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the Board finds the 
evidence is insufficient for a grant of service connection, 
but that the veteran has presented enough evidence to warrant 
a medical examination under § 3.159(c)(4) and McLendon.  

First, the Board finds evidence that the veteran currently 
suffers from a lower back disability.  In July 2005, the 
veteran was diagnosed with chronic low back pain and DJD.   
Second, there is evidence that the veteran suffered chronic 
back pain during service.  In December 1970, the veteran was 
diagnosed with low back syndrome, manifested by pain in the 
lower back, although the etiology of this diagnosis was 
stated as unknown.  Finally, the veteran has submitted some 
indication that his current back disability is related to his 
active duty service.   Specifically, the Board notes a letter 
received in May 2008 written by the veteran's osteopathist.  
In that letter, the osteopathist stated that the veteran 
initially suffered a back injury during service, caused by 
driving long distances over rough terrain.  He goes on to 
state that the veteran has suffered from chronic back 
difficulties and disease ever since service.  While the 
letter suggests chronicity or a continuity of symptomotology, 
the Board notes that the earliest post-service records 
indicating back problems are dated in 2004, more than thirty 
years after the veteran's separation from service.  The Board 
further notes that the osteopathist did not have access to 
the veteran's claims file when forming his opinion.  Although 
a review of the claims file is not necessary to form a 
credible opinion, the Board finds the osteopathist's 
conclusion that the veteran has suffered a chronic back 
disability since service is at odds with the lack of 
treatment records dated between the veteran's separation from 
service and 2004.  Additionally, the osteopathist merely 
noted that the veteran's in-service injury occurred sometime 
during the years 1967 and 1972, a time period that 
encompasses the veteran's entire period of active duty.  This 
suggests an unfamiliarity with the veteran's service 
treatment history, since the veteran has no documented 
history of back problems before 1970.  Given the shortcomings 
of the osteopathist's opinion, the Board finds it is 
insufficient to establish a grant of service connection.  
However, the opinion nonetheless offers some indication that 
the veteran's current back disability is service-related.  
Therefore, the Board finds that a new, comprehensive medical 
exam is warranted to determine the extent and etiology of the 
veteran's back disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the existence and etiology of 
any lower back disability, to include DJD.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should then provide 
an opinion as to whether any lower back 
disability, including DJD, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's active duty service.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a lower 
back disability related to service on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

2. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


